COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 GARY D. SMITH,                                                     No. 08-18-00162-CV
                                                 §
                          APPELLANT,                                   Appeal from the
                                                 §
 V.                                                               County Court at Law No. 5
                                                 §
 PAUL T. LOVE,                                                    of El Paso County, Texas
                                                 §
                            APPELLEE.                              (TC# 2018CCV01154)
                                                 §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Gary D. Smith, has failed to pay the

case filing fee, we dismiss the appeal for want of prosecution.

       Appellant did not pay the case filing fee of $205 when he filed his notice of appeal, and

there is nothing in the record before us to indicate Appellant is indigent. On October 4, 2018, the

Clerk of the Court sent Appellant a second request for payment of the case filing fee. The letter

also notified Appellant that failure to pay the case filing fee within twenty days could result in

dismissal of the appeal for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c).
Appellant has not paid the filing fee or otherwise responded to our notice. Pursuant to Rule 42.3(b)

and (c), we dismiss the appeal for want of prosecution. See TEX.R.APP.P. 42.3(b), (c).



October 31, 2018
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-